DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on October 28th, 2021 is acknowledged.
Claims 28-30 & 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28th, 2021.  The Examiner notes that Applicant included Claims 44-46 in the election, but these claims do not read upon elected Species A.  As such, Claims 44-46 are also being withdrawn.
Claims 24-27, 31-41, & 43 will be examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protrusion” of Claim 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claims 24-27, 31-41, & 43 are objected to because of the following informalities:  
Claim 24, line 4 should end with a semicolon.
Claim 24, line 7 should read “arranged within the hydraulic fluid reservoir”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27, 31-41, & 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least one further electrical component”; this limitation renders the claim indefinite because it is not understood how many “electrical components” are actually being required in the claim.  In this instance, Claim 24 does not recite any prior “electrical component”.  Thus, when Applicant recites a “further” electrical component, it becomes unclear how many electrical components actually exist in the invention.  This renders the claim indefinite.
	Claim 27, line 2 recites “the housing part has a cylindrical basic shape”; this limitation renders the claim indefinite because it is not made clear what is meant by the phrasing “cylindrical basic shape”.  In this instance, it is not understood how the term “basic” is further defining “cylindrical”.  Applicant’s specification offers no clarification on the matter.  Therefore, Claim 27 is rendered indefinite.  For examination purposes herein, Claim 27 will be interpreted as reciting “the housing part has a cylindrical shape”.
	Claim 34, line 2 recites “the at least one fastening portion is flange-like”; this limitation renders the claim indefinite because it is not made clear what is meant by the phrasing “flange-like”.  In this instance, it is not understood how the term “like” is further defining “flange”.  In this instance, it is not apparent what particular aspect of a flange would qualify a structure as “flange-like”.  Applicant’s specification offers no clarification on the matter.  Therefore, Claim 34 is rendered indefinite.  For examination purposes herein, Claim 34 will be interpreted as reciting “the at least one fastening portion is a flange”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25, 27, & 31-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,158,983 to Harpole et al.
	In regards to independent Claim 24, and with particular reference to Figures 1 & 5-7, Harpole et al. (Harpole) discloses:

(24)	A hydraulic pressure supply unit (30d; Figs. 5-6), comprising: a hydraulic fluid reservoir (52d) having a stored hydraulic fluid therein (“for hydraulic fluid”; col. 11, lines 63-64); a partition base (muffler 50d; Fig. 7) having an upper side (seen in Fig. 7) which delimits the hydraulic fluid reservoir (as seen in Fig. 5) and is constantly wetted with the stored hydraulic fluid (as seen in Fig. 5); a separate motor compartment (with housing portion 202) located below the hydraulic fluid reservoir (as shown in Fig. 5), the motor compartment being dry and not in fluid communication with the hydraulic fluid reservoir (via seal 232); a hydraulic pump (124d, 126d; Fig. 5; see also Fig. 12) arranged within the reservoir and at least partially immersed in the stored hydraulic fluid (Fig. 5; “reservoir 52d to be filled with hydraulic fluid”; col. 11, line 65); an electric motor (34d) driving the hydraulic pump (Fig. 5), the electric motor being arranged below the hydraulic pump in the motor compartment (Fig. 5), the electric motor being coupled in a heat-conducting manner to the partition base (i.e. via the stem 108d; “windings 102d which are fixedly connected to a cylindrical tubular stem 108d”; col. 12, lines 17-19); and at least one further electrical component (circuitry 116d) accommodated in the motor compartment (“motor control circuitry 116 is disposed between the manifold plate 44 and the stator 100”; col. 4, lines 55-56) and coupled in a heat-conducting manner to a wall portion (240) laterally delimiting the motor compartment (Figs. 1 & 5-6; “Motor control circuitry 116d (FIG. 6) is mounted on a flange 240 on the manifold plate 44d”; col. 12, lines 44-45).

In regards to Claim 25, Harpole further discloses a housing part (204, 44d, 202) which circumferentially delimits the hydraulic fluid reservoir (Fig. 5), the partition base (50d) being connected in a heat-conducting manner (i.e. integrally) to the housing part (Figs. 5-7).
In regards to Claim 27, the housing part has a cylindrical basic shape (as seen in Figs. 1 & 6).
In regards to Claim 31, the housing part extends downwards beyond the partition base and also circumferentially delimits the motor compartment (apparent in Fig. 5), and the partition base (50d) is inserted inside the housing part (as seen in Figs. 5-7).
In regards to Claim 32, the housing part forms a continuous housing shell (Fig. 5) which is closed at the ends by means of two covers (208 & 202).
In regards to Claim 33, at least one of the covers (i.e. lower cover 202) is configured as a mounting plate (i.e. for mounting housing portion 44d, as shown in Fig. 5) and has at least one fastening portion (i.e. the upper end, horizontal flange that joins to 44d, as seen in Fig. 5) extending radially beyond the housing shell (i.e. beyond portion 202; as shown in Fig. 5).
In regards to Claim 34, the at least one fastening portion is flange-like (Fig. 5).
In regards to Claim 35, the hydraulic pump is mounted on a socket (64d; Fig. 12) with an integrated line and valve arrangement (270, 274, 282, 292, 302; Figs. 9-21).
Claim 36, a projection (collar 308; Figs. 5, 9, 12) of the socket passes through an opening (62d) in the partition base (as shown in Fig. 5).
In regards to Claim 37, the electric motor has a flange (rotor flange 216; Fig. 5) connected (indirectly) to a front side of the socket projection (via shafts 40d & 38d).
In regards to Claim 38, the flange is fixed (i.e. rotatably, via shafts) to an underside of the partition base (50d) with a protrusion (200) protruding beyond (i.e. below) the socket projection (Fig. 5).
In regards to Claim 39, a side wall (70d) of the socket (64d) has a pressure outlet (302) opposite a wall (i.e. the wall of housing portion 204) delimiting the hydraulic fluid reservoir, the pressure outlet of the socket communicating with a pressure connection (210) provided on the wall delimiting the hydraulic reservoir (Fig. 5).
In regards to Claim 40, an axis (36d) of the motor and an axis (38d) of the pump are aligned with each other (as shown in Fig. 5).
In regards to Claim 41, the at least one further electrical component (116d) is coupled in a heat-conducting manner to the partition base (via direct contact with stem 108d; Figs. 1 & 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 & 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harpole (applied above) in view of US 6,592,336 to Hirano et al.
In regards to Claims 26 & 43, Harpole discloses the hydraulic pressure supply unit according to claims 24 & 25, but does not further disclose that the housing part (204, 44d, 202; including the wall portion) has cooling fins on its outside/outer surface.
However, use of cooling fins on the outside of a hydraulic motor-pump unit is well known in the art, as shown by Hirano et al. (Hirano), who discloses another hydraulic pressure supply unit (Figs. 1-2) in having a hydraulic pump 6 driven by an electric motor (5, 7), both of which are accommodated within a housing part (1-3) that forms a hydraulic fluid reservoir (10a-10d) (Figs. 1-2).  Hirano goes on to specifically disclose the use of cooling fins (21) on the outside/outer surface of the housing part (1-3), including the wall delimiting the motor compartment (Fig. 1; col. 3, lines 25-30; col. 7, lines 10-15).  Hirano discloses that the use of cooling fins increases the surface area of the housing part, thereby aiding in cooling the electric motor more effectively.  Therefore, to one of ordinary skill desiring a reliably cooled electric motor drive, it would have been obvious to utilize the techniques disclosed in Hirano in combination with those seen in Harpole in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also refer to US 8,591,203 to Yoshihara et al. and US 7,488,160 to Jordan et al., both of which disclose hydraulic motor-pump units having integrated reservoirs and separated motor spaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC